Citation Nr: 0734343	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  05-00 904	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from July 1967 to November 
1970.  He served in Vietnam from January 1969 to January 
1970.

This appeal to the Board of Veterans Appeals (Board) arises 
from December 2003 and September 2004 rating actions that 
denied service connection for DM. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  DM was not shown present in service or for many years 
thereafter, and uncontradicted competent medical opinions 
have attributed the veteran's current DM to intercurrent 
post-service alcoholic pancreatitis, thus rebutting the 
presumption of service incurrence by virtue of exposure to a 
herbicide agent in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for DM are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).

 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006).  To implement the provisions of the law, 
the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

An October 2003 pre-rating RO letter informed the veteran of 
the VA's responsibilities to notify and assist him in his 
claim, and what was needed to establish entitlement to 
service connection (evidence showing that he had a disease 
that began in or was made worse by his military service).  
Thereafter, he was afforded opportunities to respond.  The 
Board thus finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been provided ample opportunity to submit such 
information and evidence.  

Additionally, that RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them; specified what records the VA was responsible for 
obtaining, to include Federal records, and the type of 
records that the VA would make reasonable efforts to get; and 
requested the veteran to furnish any medical records that he 
had that pertained to his claim.  The Board thus finds that 
that 2003 RO letter satisfies the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if 
any, will be obtained by him and what evidence will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the 
October 2003 document fully meeting the VCAA's notice 
requirements was furnished to the veteran  prior to the 
December 2003 and September 2004 rating actions on appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at 
issue.  While the RO has not furnished the veteran notice 
pertaining to the effective date, the Board's decision herein 
denies his claim for service connection.  Accordingly, no 
effective date is being assigned, and there is no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all available evidence necessary to substantiate 
his claim, to include obtaining all available service and 
pertinent post-service VA and private medical records.  He 
was afforded a VA medical evidentiary review and competent 
medical opinion in December 2003.  Significantly, the veteran 
has not identified, nor does the record otherwise indicate, 
any existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the matter 
currently under consideration.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110.

Where a veteran served continuously for 90 days or more 
during a period of war and DM becomes manifest to a degree of 
10% within 1 year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of it during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A.     §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A veteran who served in the Republic of Vietnam during active 
service from January 1962 to May 1975 shall be presumed to 
have been exposed during such service to a herbicide agent.  
38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent in service, 
Type 2 diabetes (also known as Type II DM or adult-onset 
diabetes) shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied.  38 C.F.R. § 3.309(e).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in 38 C.F.R. § 3.309 will be 
any evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d)(1). 

Service connection requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that it was incurred in service.  
38 C.F.R. § 3.303(d).    

The veteran contends that he currently suffers from DM of 
service origin.  He asserts that he had symptoms of DM for 
decades prior to the diagnosis of pancreatitis in 2002.

The service medical records are completely negative for 
complaints, findings, or diagnoses of DM.  Urinalyses were 
negative for sugar on both June 1967 entrance and October 
1970 separation examinations.

Post service, an April 1972 screening during VA 
hospitalization for pneumonia initially showed a slight 
elevation of blood glucose, but later reports were normal, 
and a urinalysis was negative for sugar.  A subsequent June 
1972 VA urinalysis was also negative for sugar.  

Private medical records of August 1974, July and August 1977, 
March 1979, June 1980, and March 1984 show that glucose 
tolerance tests were normal on each occasion.

The first evidence of DM was that noted during 
hospitalization for alcoholic pancreatitis and acute renal 
failure at the Middletown Regional Hospital from August to 
September 2002, over 31 years post service, at which time an 
elevated blood sugar with a diabetic ketoacidosis pattern was 
noted, without a preceding history of DM.  During the 
veteran's hospital course, insulin therapy was initiated for 
the new-onset DM.  His pancreatitis was felt to be of 
alcoholic etiology, with secondary DM as a result of the 
alcoholic pancreatitis.  The physician opined that there was 
most likely an insulin deficiency process from chronic 
alcoholism, and that the process was not chronic insofar as 
hyperglycemia, and the prognosis was optimistic for the 
hyperglycemia to resolve with the pancreatitis.

In December 2003, a VA physician reviewed all the evidence in 
the veteran's claims folder, including the August and 
September 2002 private hospital records which indicated that 
the veteran developed alcoholic pancreatitis, which caused 
his pancreas to stop producing, and opined that this in turn 
caused him to develop    Type I (insulin-dependent) DM. 

The aforementioned evidence reveals that DM was first 
manifested many years post service, and that the competent 
and persuasive evidence does not establish a nexus between it 
and the veteran's military service or any incident thereof, 
including presumed herbicide agent exposure during service in 
Vietnam.  The sole medical opinions of record, the 2002 
private and 2003 VA opinions, establish intercurrent post-
service alcoholic pancreatitis as the etiology of the 
veteran's DM, and the Board finds that these uncontradicted 
competent medical opinions rebut the 38 C.F.R. § 3.309 
presumption of Vietnam service incurrence by virtue of 
exposure to a herbicide agent.

The Board accords great probative value to the 2002 private 
and 2003 VA medical opinions, inasmuch as each was based on 
the examiner's thorough review of the veteran's military and 
medical history, the 2002 opinion included comprehensive 
current examination of the veteran during hospitalization, 
and the veteran has submitted no medical opinion to the 
contrary.  
             
With respect to the veteran's assertions, the Board notes 
that he is competent to offer evidence as to facts within his 
personal knowledge, such as his own symptoms.  However, 
medical questions of diagnosis and etiology are within the 
province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38  (1994).  Thus, a layman such as the 
veteran, without the appropriate medical training or 
expertise, is not competent to render a persuasive opinion on 
a medical matter such as the etiology of his DM.  See Bostain 
v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, the veteran's assertions in this regard have no 
probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for DM must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


